Citation Nr: 1518922	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  05-35 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) nonservice-connected pension benefits in the calculated amount of $50,929.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination, dated in February 2004, of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  Thereafter, the Veteran's file was transferred to the Chicago, Illinois Regional Office (RO), which is currently handling the appeal. 

In July 2009, the Board remanded the case to the RO to schedule the Veteran for a hearing before a Veterans Law Judge.  In September 2009 a Travel Board hearing was held before the undersigned.  A transcript of that hearing has been associated with the claims file.  The Veteran had earlier appeared at a hearing before the Committee on Waivers at the RO in January 2006, and a transcript of that hearing is also of record.  In January 2010 and February 2013, the Board remanded the case to the RO for additional development.  

It is noted that in denying the Veteran's waiver request in February 2004, the RO's Committee on Waivers found that there was bad faith on the part of the Veteran, which under the law precludes consideration of whether waiver of recovery of the overpayment at issue is warranted on the basis of equity and good conscience.  This decision addresses the threshold question of whether there was, in fact, bad faith on the part of the Veteran in the creation of the debt. 

In light of the decision below, the issue of whether waiver of recovery of the overpayment on the basis of equity and good conscience is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.





FINDINGS OF FACT

1.  The Veteran was awarded nonservice-connected pension benefits effective in December 1996 on the based in part on a finding that his countable income did not exceed the maximum annual limit. 

2.  Through an Income Verification Match (IVM) program conducted by the RO in 2002, it was learned that the Veteran received earned income from multiple sources beginning in 1999; there is no current evidence to show he reported this income to the RO.  

3.  As reported in a February 2004 Committee on Waivers decision, the RO notified the Veteran in September 2003 that his pension benefits were reduced effective February 1, 1999, and terminated effective September 1, 1999, on the basis of previously unreported income, resulting in a substantial overpayment.   

4.  The RO's Committee on Waivers determined in a February 2004 decision, which denied the Veteran's request for waiver of recovery of an overpayment of pension benefits, that he had acted in bad faith by not reporting the income.  

5.  Among various statements and testimony, the Veteran attributed his failure to report income, in connection with his continuing receipt of pension benefits, to confusion regarding the treatment of service-connected and nonservice-connected benefits in terms of income reporting, to ignorance, and to questionable mental capacity during the period of the overpayment; at one hearing, he asserted that he belatedly realized he "made a mistake." 

6.  There is not convincing evidence that the Veteran intended to seek an unfair advantage with knowledge of the likely consequences.





CONCLUSION OF LAW

The overpayment of nonservice-connected pension benefits did not result from bad faith on the part of the Veteran.  38 U.S.C.A. §§ 5107, 5302(c) (West 2014); 38 C.F.R. § 1.965(b)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§  5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Notwithstanding the requirements of the VCAA, the provisions of Chapter 53 of Title 38 of the United States Code govern claims for waiver of recovery of a debt owed to VA.  This statute contains its own specific notice and duty to assist provisions.  The provisions of the VCAA, 38 U.S.C.A. §5100 et seq., are relevant to a different chapter of Title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  In view of the Board's favorable decision herein regarding the question of bad faith, any further discussion of notice and duty to assist requirements, as they pertain to this part of the claim, is unnecessary.   

Background

A review of the record found that the Veteran was initially awarded nonservice-connected pension benefits by letter in May 1997 based on no income, as reported by the Veteran in a November 1996 claim (for pension and compensation).  The award letter notified him that his pension benefit payments would start effective December 1, 1996.  The May 1997 award letter specifically notified the Veteran that he should tell the RO right away if his income changed.  Enclosed with this letter was VA Form 21-8768, which advised him that he was required to promptly report any change in income.  In another award letter sent to him in May 1997, the RO notified him that VA "Disability Pension" depended upon total family income and that he must report immediately any changes in income.  The RO also informed him that failure to promptly tell VA about income changes may create an overpayment that will have to be repaid.  There is no evidence to show that the Veteran reported any income to VA.  

In 2002 the RO conducted an IVM program, receiving information that beginning in 1999 the Veteran received earned income from multiple sources.  The RO's Committee on Waivers in February 2004 observed that the Veteran was furnished a letter in September 2003, notifying him that his pension benefits were being reduced, effective February 1, 1999, and terminated, effective September 1, 1999, on the basis of the unreported earned income.  The RO's action resulted in a $50,929 overpayment in his account, and the Committee denied the Veteran's request for waiver of recovery of the pension debt because it found he had acted in bad faith by not reporting the earned income discovered through the IVM.  

In his November 2003 request for waiver, the Veteran asserted that he had several physical and mental disabilities that have continued since his release from service and have "hampered" his life for over 30 years.  In an August 2005 letter, the Veteran asserted that his VA benefits were stopped in 2003 because he "mistakenly thought non service and service conneceted [sic] disabilities were treated the same way in regards to income" and he was now "paying for [his] ignorance."  In his November 2005 substantive appeal, he disputed the RO's characterization of him as acting in bad faith.  He related that when he was hired by the US Postal Service along with 20 other veterans, they were told that they were disabled veterans and that there was no difference between service-connected and nonservice-connected veterans.  He also noted that since service he had constantly been medicated with powerful drugs from which he suffered side effects.  At an RO hearing in January 2006, he testified that the amount of the overpayment seemed "excessive"; that there were periods of time since 1997 when he was not working; that there was a period where he did not understand that he was required to report everything that he had been doing and other periods where he got "wrapped up" in personal troubles such as family losses and depression; that he did not understand initially that he was receiving nonservice-connected pension versus service-connected compensation which he had also applied for; that he belatedly realized he "made a mistake" and wanted to repay VA.  At a Board hearing in September 2009, he testified that he knew he was earning income and receiving VA benefits at the same time but also knew that he had a pending claim for service connection that he believed would be granted and the benefits would be applied to his "arrearage"; that after his pension award was re-started [in 2005] money was being taken out of his VA payments and his Social Security payments, instead of being stopped altogether, so he did not think he was "in the wrong"; that he remembered the RO's notices to report income changes [but this appears to be in reference to a subsequent period where a second overpayment - not on appeal - was assessed]; and that he knew many co-workers who were service-connected and nonservice-connected and receiving the same benefit he was at the time.  In an April 2012 letter, he asserted that he believed he had "operated in good faith."  

Analysis

Initially, the Board must address the debt creation.  Improved (nonservice-connected) pension is a benefit payable by the VA to veterans of a period of war because of disability.  Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum pension rate specified in 38 C.F.R. §  3.23.  38 U.S.C.A. § 1521(a) and (c); 38 C.F.R. §§ 3.3(a)(3).  The maximum annual rate is periodically increased from year to year.  38 C.F.R. § 3.23(a).  (The maximum annual rate of improved pension for a veteran was $8,778 effective December 1, 1998; $8,989 effective December 1, 1999; $9,304 effective December 1, 2000; $9,556 effective December 1, 2001; and $9,690 effective December 1, 2002.)  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a).  Medical expenses in excess of 5 percent of the maximum annual pension rate may be excluded from an individual's income for the same 12-month period to the extent they were unreimbursed.  38 C.F.R. § 3.272(g)(1)(iii). 

A review of the record shows that the Veteran was paid nonservice-connected pension benefits on the basis of no income, when in fact the record shows that through an IVM program he received earned income from various sources beginning in 1999.  There is no evidence to show that he had any medical expenses during the period of the overpayment.  While he believed the overpayment to be "excessive," he does not appear to be contesting the receipt of income.  In fact, he testified at length about his jobs.  Considering all of the evidence of record, the Board concludes that the Veteran clearly received additional unreported income beginning in 1999, which was countable, and not excludable, under the law.  Moreover, the RO properly acted to adjust his pension accordingly, effective in 1999, which resulted in a substantial overpayment.  Thus, the Board concludes that the RO properly assessed an overpayment of pension benefits against the Veteran's pension account.  At this juncture, it should be noted that the Board is not making any finding as to whether the amount of the debt was proper; rather, it is acknowledging the basis for the overpayment and finding that it properly exists.  [It should be noted that a second overpayment against the Veteran's account was established in 2008 to cover a period beginning in 2005; this debt is not at issue before the Board.]  By letter in May 2014, the RO furnished the Veteran a copy of an audit of his pension account, reflecting the period of overpayment from February 1999 through August 2003 and a debt of $50,929, but he has not offered a response.  

Under the applicable criteria, the law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist:  (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c).  In ascertaining whether bad faith was involved, it is helpful to turn to the VA manual and regulations for guidance to the RO's Committee on Waivers.  It is stated: 

Bad faith.  This term generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2) (2014); VA Manual MP-4, Part I, Chapter 8, § 8B.02. 

In reviewing the evidence of record, the Board finds that there is not convincing evidence to support the conclusion that the Veteran intended to seek an "unfair advantage" with regard to the receipt of earned income beginning in 1999.  Although there was an obvious failure to report his income, which resulted in the creation of the overpayment, the evidence does not establish by a preponderance that the failure to report income was done with willful intent and with the knowledge that he was improperly receiving benefits.  The record shows that the Veteran failed to apprise VA of his income beginning in 1999, as requested.  One could argue that this was not merely a matter of simply forgetting to report changes in income, especially as the Veteran testified at one point that he knew he was simultaneously receiving wages and VA benefits.  

Nevertheless, the Veteran has indicated in statements and testimony that he failed to report income for various reasons.  For example, there appeared to be some confusion over whether VA service-connected and nonservice-connected benefits were treated similarly in terms of income reporting, and that he initially believed he was awarded service-connected benefits and only belatedly realized he "made a mistake" for which he wanted to make amends.  He also believed that his fellow disabled (service-connected and nonservice-connected) veteran co-workers were receiving the same benefits as he was, so he evidently did not think there was something amiss in receiving both wages and pension at the same time.  Moreover, he asserted that during the period of the overpayment he contended with many personal problems to include mental disability, for which he took medication with strong side effects, suggesting that he had diminished mental capacity.  

As a recipient of VA pension benefits the Veteran was charged with following the reporting rules that accompany the entitlement to such benefits.  Nonetheless, the Board is not convinced that the Veteran in this case was, without doubt, truly aware of the importance of reporting income and the consequences for failing to do so.  He did assert at one point a belief that once his pending service connection claim was granted, he believed the award of benefits would then be applied to an "arrearage" created from the receipt of pension.  Rather than showing he deliberately failed to report income because he wished to profit thereby, it can be interpreted as showing that he was receiving VA payments to which he felt he was entitled.  The record also shows that he subsequently acknowledged his "mistake" in failing to report his income.  These belated admissions do not necessarily indicate that the prior omissions of income were deliberate and premeditated, accompanied by an intent to seek an unfair advantage with knowledge of the likely circumstances.  One could argue that in the face of his assertions of confusion over the type of benefits he was receiving and his questionable mental capacity during the period of the overpayment, he simply neglected to take the time to learn, or at least inquire further, about the reporting requirements for receipt of pension benefits and considered himself entitled to such benefits.  Even when he acknowledged his concurrent receipt of income and pension, he appears to believe that a forthcoming award of service connection would resolve any outstanding issues regarding any debts that may have been created.  

Under the circumstances of this case, the Board finds that there is not a preponderance of the evidence to support a finding of bad faith on the part of the Veteran in the creation of the overpayment.  Accordingly, consideration of whether waiver of recovery of the overpayment is not precluded.  38 U.S.C.A. § 5302(c).


ORDER

To the extent that bad faith on the part of the Veteran is not found and consideration of whether waiver of recovery of an overpayment of nonservice-connected pension benefits is not precluded, the appeal is granted.




REMAND

The remaining issue to be decided in this case is whether waiver of recovery of the overpayment is warranted on the basis of equity and good conscience, which the RO has not considered. 

As earlier noted in the February 2013 Board remand, the record as it now stands is deficient in many respects, particularly in regard to missing documents showing the Veteran's income for the period in question and whether he reported any income in a timely manner.  Such documents are necessary in determining whether VA had properly calculated the amount of the overpayment, which is especially important given the fact that the Veteran expressed at his January 2006 RO hearing that the debt seemed excessive to him.  The Board remanded the case in February 2013 in order to provide the RO an opportunity to rebuild the IVM folder (because it had inadvertently and prematurely been destroyed), where the missing evidence was likely held, but also to request the Veteran to cooperate and assist in recovering the necessary evidence.  According to the RO, it was unable to obtain copies of documents that were probably contained in the IVM folder.  More significantly, the Veteran was not responsive to a May 2014 RO request to provide pertinent information such as his income for the years of May 1997 to July 2003, and any documentation to verify such, as well as an updated financial status report.  In fact, it does not appear he has provided any assistance in his claim since he communicated an address change in April 2012.  
	
Regarding the overpayment period of February 1999 through August 2003, the RO should apprise the Veteran of the total amount of the indebtedness and the amount that has thus far been recouped by VA.  (According to a May 2014 to the Veteran, he has already been furnished an audit, showing the amounts due and paid to him for the period in question.)  The RO should also solicit the Veteran's comments concerning the amount of his income from 1999 through August 2003, and request that he furnish any evidence in his possession that verifies his income during that period.  The Veteran should also be given another opportunity to submit a financial status report.  Finally, the RO should inform the Veteran that the consequences of his failure to respond to its request may include denial of his claim.  
In denying the Veteran's waiver request in a February 2003 decision, the RO's Committee on Waivers determined that the act of bad faith on the Veteran's part precluded any waiver of recovery of the overpayment.  In readjudicating the Veteran's request for a waiver of recovery of the overpayment, the RO should ensure that the Veteran has been furnished a summary of the law and regulations relevant to application of the equity and good conscience standard.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should inform the Veteran of the total amount of the indebtedness for the period of the overpayment (February 1999 through August 2003) and the amount that has thus far been recouped by VA.  The AOJ should also inform the Veteran that his cooperation and assistance in providing requested information (and any necessary releases) is expected, and that failure to do so may result in a denial of his claim.  

2.  The AOJ should request the Veteran to provide information concerning the amount of his income for the period of February 1999 through August 2003, to include any documents in his possession that verify such income.  Appropriate VA forms should be furnished to assist him, to include Eligibility Verification Reports (VA Form 21-0516-1) and Request for Verification of Employment (VA Form 26-8497).  The AOJ should also request the Veteran to submit a Financial Status Report (VA Form 5655).  

3.  The AOJ should readjudicate the Veteran's claim for waiver (after first determining if the original debt needs to be recalculated in light of any further evidence furnished by the Veteran concerning his income during the period of the overpayment).  If the decision remains adverse to the Veteran, the AOJ should provide him with a supplemental statement of the case that contains a recitation of the evidence and applicable laws and regulations insofar as claims for waiver of recovery of overpayments are concerned, to include 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.965, and a discussion of how each of the elements in these laws and regulations affected the RO's determination.  He should be afforded opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


